Mobley, Justice.
A petitioner is estopped to invoke the aid *627of a court of equity to set aside a divorce decree on the contention that the jurisdictional averments of the divorce petition were false, where the petitioner in the equitable action (the defendant in the divorce action) on the day prior to the filing of the divorce petition entered into an agreement in contemplation of the action, acknowledged service of the petition, waived trial by jury, and agreed that the case be heard at the earliest time permitted by law; and, after learning of the pendency of the divorce action, made no effort to contest the truth of the jurisdictional averments, no fraud being practiced on him to prevent him from resisting the divorce action. Fuller v. Curry, 162 Ga. 293 (133 SE 244); Hardin v. Hardin, 218 Ga. 39 (126 SE2d 216).
Argued September 13, 1967 —
Decided September 21, 1967.
Alton D. Kitchins, for appellant.
Usher & Hawpt, Reginald C. Iiawpt, for appellee.

Judgment affirmed.


All the Justices concur.